Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s response on November 10, 2021 and in response to telephonic interviews with Applicant’s representative, Donald H. Heckenberg on February 24, 2022 and February 25, 2022. See attached interview summary. 
In response to the interviews, approval of the Examiner’s amendments was received by Applicant’s representative. 
	As a result, the following claims are amended and are hereby entered by Examiner’s amendments. 
Examiner’s Amendment
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, the amendment MUST be submitted no later than the payment of the issue fee. 
	Final authorization for this Examiner’s amendment was given through electronic communication by Applicant’s representative on at least February 24, 2022. 
	The Application has been amended as follows:

I. Please replace all previous claims with the below amended claims, wherein:
Claims 1-4 and 7-10 are pending.
Claim 11 is cancelled. 

Final Claims
1. (Currently Amended) A system comprising:
a delivery management server for managing delivery of an application;
a license management server for managing a license of the application; and
an information processing device installing the application,
wherein the information processing device comprises at least one first processor coupled to at least one first memory storing instructions,
wherein the at least one first processor executes the instructions stored in the at least one first memory, causing the at least one first processor to perform operations comprising:
(1) transmitting (a) application identification information for identifying the application and (b) a hash value of a key used for decrypting the application which was encrypted, and
(2) notifying the delivery management server of a result of installation of the application which was updated,
wherein the delivery management server comprises at least one second processor, at least one second memory storing instructions coupled to the at least one second processor, and a managing database, 
wherein the at least one second processor executes the instructions stored in the at least one second memory, causing the at least one second processor to perform operations comprising:

(2) a first transmitting process of transmitting, to the license management server, the application identification information and the hash value received in the first receiving process; and
(3) a second receiving process of receiving, from the license management server, destination information of the application, the destination information having been transmitted by the license management server in response to transmission in the first transmitting process,
(4) an associating process of associating the destination information received in the second receiving process with information managed by the managing database, the managing database being configured to manage the application identification information and the hash value received in the first receiving process in association with each other, and
(5) in a case where the application identification information is specified in a first screen for setting a delivery setting of the application, a providing process of providing a second screen used for selecting, from a list of devices including the information processing device installing the application identified by the application identification information, a target information processing device which is a target of delivery, wherein (a) the second screen used for selecting is generated based on the information managed by the managing database, and (b) the second screen used for selecting is configured such that the target information processing device installing the application whose destination is different from that of an operating user is disabled from being selected as the target of delivery, and
wherein the license management server comprises at least one third processor, at least one third memory storing instructions coupled to the at least one third processor, and a license management database,
wherein the at least one third processor of the license management server executes the instructions stored in the at least one third memory in the license management server, causing the at least one third processor of the license management server to perform operations comprising:
(1) obtaining information managed in the license management database, the license management database managing, by associating with each other, (a) the application identification information, (b) a plurality of keys, and (c) a plurality of pieces of destination information,
(2) receiving the application identification information transmitted in the first transmitting process from the delivery management server to generate a plurality of hash values respectively corresponding to the plurality of keys associated with the received application identification information in the license management database,
(3) in a case where there is a hash value among the generated plurality of hash values matching the hash value transmitted in the first transmitting process from the delivery management server, specifying destination information managed in association with a key corresponding to the matched hash value, and
(4) transmitting the specified destination information to the delivery management server.

2. (Previously Presented) The system according to claim 1, wherein the at least one second processor of the delivery management server further executes the instructions stored in the at least one second memory to perform operations comprising:
a third transmitting process of transmitting, to the license management server, the application identification information determined according to the input from the operating user and the destination corresponding to the operating user;
a third receiving process of receiving a list of update candidates transmitted from the license management server in response to transmission in the third transmitting process;
a fourth transmitting process of transmitting, to the license management server, a designation of an application to be updated designated by the operating user using the list received in the third receiving process;
a fourth receiving process of receiving delivery information on the application to be updated transmitted from the license management server in response to transmission in the fourth transmitting process; and
a delivery process of delivering the delivery information received in the fourth receiving process to the selected target information processing device. 

3. (Previously Presented) The system according to claim 2, wherein in the delivery process, the at least one second processor of the delivery management server further executes the instructions stored in the at least one second memory to cause the at least one second processor to perform delivering the delivery information in response to an inquiry about the delivery information from the target information processing device.

4. (Previously Presented) The system according to claim 2, wherein in the providing process, the at least one second processor of the delivery management server further executes the instructions stored in the at least one second memory to cause the at least one second processor to perform operations comprising (1) determining the target information processing device installing the application whose destination is different from that of the operating user, and (2) determining whether to install the application corresponding to the destination of the operating user on the target information processing device installing the application whose destination is different from that of the operating user according to the input from the operating user,
wherein the at least one second processor of the delivery management server further executes the instructions stored in the at least one second memory to cause the at least one second processor to perform operations comprising (1) a fifth transmitting process of transmitting, to the license management server, (a) second device identification information for identifying the target information processing device installing the application whose destination is different from that of the operating user and (b) a registration number for uniquely specifying the application to be updated at the license management server in a case where it is determined to install the application corresponding to the destination of the operating user to the device installing the application whose destination is different from that of the operating user, and (2) a fifth receiving process of receiving a license file for the application to be updated transmitted from the license management server in response to transmission in the fifth transmitting process, and
wherein in the delivery process, the at least one second processor of the delivery management server executes the instructions stored in the at least one second memory to cause the at least one second processor to perform delivering delivery information including the license file received in the fifth receiving process.

5-6. (Cancelled)

7. (Currently Amended) The system according to claim 1, wherein the at least one third processor of the license management server further executes the instructions stored in the at least one third memory in the license management server to cause the at least one third processor of the license management server to perform operations comprising:
receiving the application identification information and the destination information from the delivery management server;
transmitting, to the delivery management server, a list of update candidates corresponding to the destination information;
receiving designation of an application to be updated from the delivery management server; and
transmitting, to the delivery management server, delivery information including a delivery destination of the application to be updated.

8. (Previously Presented) The system according to claim 1, wherein the at least one first processor further executes the instructions stored in the at least one first memory to cause the at least one first processor to perform operations comprising:
obtaining, from the delivery management server, delivery information including a delivery destination of the application to be updated; and
installing the application to be updated on the information processing device by using the obtained delivery information. 

9. (Currently Amended) The system according to claim 8, wherein in a case where a license file is not included in the delivery information, in the installing process, the at least one first processor executes the instructions stored in the at least one first memory to cause the at least one first processor to perform operations comprising (a) disabling the installed application, (b) generating a license file, and (c) performing installation by using the generated license file, and
wherein in a case where a license file is included in the delivery information, in the installing process, the at least one first processor executes the instructions stored in the at least one first memory to cause the at least one first processor to perform installation by using the license file included in the delivery information. 

10. (Previously Presented) A method in a system comprising (a) a delivery management server for managing delivery of an application, (b) a license management server for managing a license of the application, and (c) an information processing device installing the application,
wherein the information processing device performs:
(1) transmitting (a) application identification information for identifying the application and (b) a hash value of a key used for decrypting the application which was encrypted, and 
(2) notifying the delivery management server of a result of installation of the application which was updated,
wherein the delivery management server, which comprises a managing database, performs:
(1) a first receiving step of receiving, from the information processing device, (a) the application identification information and (b) the hash value of the key; 
(2) a first transmitting step of transmitting, to the license management server, the application identification information and the hash value received in the first receiving step;
(3) a second receiving step of receiving, from the license management server, destination information of the application, the destination information having been transmitted by the license management server in response to transmission in the first transmitting step; 
(4) an associating step of associating the destination information received in the second receiving step with information managed by the managing database, the managing database being configured to manage the application identification information and the hash value received in the first receiving step in association with each other; and
(5) in a case where the application identification information is specified in a first screen for setting a delivery setting of the application, a providing step of providing a second screen used for selecting, from a list of devices including the information processing device installing the application identified by the application identification information, a target information processing device which is a target of delivery, wherein (a) the second screen used for selecting is generated based on the information managed by the managing database, and (b) the second screen used for selecting is configured such that the target information processing device installing the application whose destination is different from that of an operating user is disabled from being selected as the target of delivery, and
wherein the license management server, which comprises a license management database, performs:
(1) obtaining information managed in the license management database, the license management database managing, by associating with each other, (a) the application identification information, (b) a plurality of keys, and (c) a plurality of pieces of destination information, 
(2) receiving the application identification information transmitted in the first transmitting step from the delivery management server to generate a plurality of hash values respectively corresponding to the plurality of keys associated with the received application identification information in the license management database,
(3) in a case where there is a hash value among the generated plurality of hash values matching the hash value transmitted in the first transmitting step in the delivery management server, specifying destination information managed in association with a key corresponding to the matched hash value, and
(4) transmitting the specified destination information to the delivery management server.

11. (Cancelled)

Reasons for Allowance
	Claims 1-4, and 7-10 are allowed. 

Applicant’s arguments filed on November 10, 2021 have been considered and in light of the above amendments result in the withdrawal of all rejections; 35 U.S.C. 112 rejections. 
All arguments throughout the prosecution history and response to arguments are incorporated herewith. 
	
An extensive new search was carried out, including prior art, non-patent literature, foreign patent search, and an interference search. The latest search did not result in any findings that were determined to read on the claimed invention.

	The installation of an application on a device and receiving a determination that the application was installed has been well settled in the art. 
	Likewise, the licensing of application or software to individuals has also been well established in the art. 
	Utilizing encryption techniques including using a key to encrypt data and decrypt data along with using a hash functions to further increase security of data being transmitted has also been well settled in the art. 
	The references cited herewith and throughout prosecution capture explicitly the above concepts. 
	For instance, PGPUB US20150317151 to Falcy et al. teaches system, method, and computer program product are disclosed for enabling software components on a device, and for providing selective access to the components. A computer system receives a download request for a software component and an identifier associated with the requesting device and determines whether the software component is pre-installed, but not enabled, on the device. In the event that the system determines, through a registration check, that the software component is pre-installed but not enabled on the device, the system enables the component on the device. In the event that the system determines that the software component is not pre-installed on the device, the system causes the component to be downloaded and enabled on the device. Selective access to software components is granted based on whether the component is accessed by a user or a service provider, with the service provider granted access to remotely install ancillary functionality. Usage of encryption techniques include asymmetric and symmetric encryption, AES, RSA, and other standards of encryption. 

	U.S. Patent 8,868,692 to Khanna et al. teaches determining whether content can be configured or selected for display on a device based on system requirements of an application. The application data is received and a determination of whether the content can be displayed is determined based on comparing application data to configuration data of the device.
Although the above references and those cited throughout prosecution can read on different elements of the claims, the art does not teach the claim elements as a whole. As a result, an obviousness rejection based on the above references and those cited and relied upon during prosecution would not have been obvious to one of ordinary skill in the art. The claims are novel as they combine elements that together amount to a novel scope.
All arguments filed throughout the prosecution history are hereby incorporated in their entirety as further support for the reasons of allowance.
The references relied upon during prosecution and those cited but not relied upon fail to disclose: 
A method in a system comprising (a) a delivery management server for managing delivery of an application, (b) a license management server for managing a license of the application, and (c) an information processing device installing the application,
wherein the information processing device performs:
(1) transmitting (a) application identification information for identifying the application and (b) a hash value of a key used for decrypting the application which was encrypted, and 
(2) notifying the delivery management server of a result of installation of the application which was updated,
wherein the delivery management server, which comprises a managing database, performs:
(1) a first receiving step of receiving, from the information processing device, (a) the application identification information and (b) the hash value of the key; 
(2) a first transmitting step of transmitting, to the license management server, the application identification information and the hash value received in the first receiving step;
(3) a second receiving step of receiving, from the license management server, destination information of the application, the destination information having been transmitted by the license management server in response to transmission in the first transmitting step; 
(4) an associating step of associating the destination information received in the second receiving step with information managed by the managing database, the managing database being configured to manage the application identification information and the hash value received in the first receiving step in association with each other; and
(5) in a case where the application identification information is specified in a first screen for setting a delivery setting of the application, a providing step of providing a second screen used for selecting, from a list of devices including the information processing device installing the application identified by the application identification information, a target information processing device which is a target of delivery, wherein (a) the second screen used for selecting is generated based on the information managed by the managing database, and (b) the second screen used for selecting is configured such that the target information processing device installing the application whose destination is different from that of an operating user is disabled from being selected as the target of delivery, and
wherein the license management server, which comprises a license management database, performs:
(1) obtaining information managed in the license management database, the license management database managing, by associating with each other, (a) the application identification information, (b) a plurality of keys, and (c) a plurality of pieces of destination information, 
(2) receiving the application identification information transmitted in the first transmitting step from the delivery management server to generate a plurality of hash values respectively corresponding to the plurality of keys associated with the received application identification information in the license management database,
(3) in a case where there is a hash value among the generated plurality of hash values matching the hash value transmitted in the first transmitting step in the delivery management server, specifying destination information managed in association with a key corresponding to the matched hash value, and
(4) transmitting the specified destination information to the delivery management server.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        02/25/2022